                                                Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 1 of 6



                                          1   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   RYAN KADEVARI, Bar No. 302957
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              E-Mail: clozano@unioncounsel.net
                                          6            tmainguy@unioncounsel.net
                                                       rkadevari@unioncounsel.net
                                          7

                                          8
                                              Attorneys for Plaintiffs
                                          9
                                                                          UNITED STATES DISTRICT COURT
                                         10
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                         11
                                              THE BOARD OF TRUSTEES, in their                      No.
                                         12   capacities as Trustees of the LABORERS
                                              HEALTH AND WELFARE TRUST FUND                        COMPLAINT FOR BREACH OF
                                         13                                                        CONTRACT, DAMAGES, AND AUDIT
                                              FOR NORTHERN CALIFORNIA;                             (ERISA 29 U.S.C. §1001, ET SEQ., 29
                                         14   LABORERS PENSION TRUST FUND FOR                      U.S.C. §185)
                                              NORTHERN CALIFORNIA; LABORERS
                                         15   VACATION-HOLIDAY TRUST FUND FOR
                                              NORTHERN CALIFORNIA; and LABORERS
                                         16   TRAINING AND RETRAINING TRUST
                                         17   FUND FOR NORTHERN CALIFORNIA,

                                         18                                 Plaintiffs,

                                         19           v.
                                         20   CENTERLINE STRIPING COMPANY, INC.,
                                         21                                 Defendant.
                                         22

                                         23
                                                     Plaintiffs complain of Defendant, and for cause of action allege:
                                         24
                                                                JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         25
                                                                                              I.
                                         26
                                                     This action arises under and is brought pursuant to section 502 of the Employee
                                         27
                                              Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the
                                         28
WEINBERG, ROGER &                                                                              1
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                 Case No.
                                                  Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 2 of 6



                                         1   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this district

                                         2   court since contributions are due and payable in the County of San Francisco. Therefore,

                                         3   intradistrict venue is proper.

                                         4                                                PARTIES

                                         5                                                    II.

                                         6           At all times material herein, Plaintiffs The Board of Trustees were Trustees of the

                                         7   Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                         8   Laborers Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”);

                                         9   Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); and Laborers

                                    10       Training and Retraining Trust Fund for Northern California (hereinafter “Training Fund,”

                                    11       together with the Welfare Fund, Vacation Fund, and Pension Fund, collectively referred to as

                                    12       “Trust Funds”). At all times material herein, each of the above-named Trust Funds was, and now

                                    13       is, an employee benefit plan created by a written Trust Agreement subject to and pursuant to

                                    14       section 302 of the Labor Management Relations Act (29 U.S.C. § 186), and a multi-employer

                                    15       employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29 U.S.C. §§ 1002,

                                    16       1003 and 1132). Each of the above-named Trust Funds is administered by a Board of Trustees

                                    17       which may bring this action in the name of the Trust Funds pursuant to the express provisions of

                                    18       the Trust Agreements. All of the above named Trust Funds and their respective Board of

                                    19       Trustees shall hereinafter be designated collectively as “Plaintiffs.”

                                    20                                                        III.

                                    21               At all times material herein, Centerline Striping Company, Inc. (hereinafter referred to as

                                    22       “Defendant”), has been an employer within the meaning of section 3(5) and section 515 of

                                    23       ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting commerce within

                                    24       the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                    25       //

                                    26       //

                                    27       //

                                    28       //
WEINBERG, ROGER &                                                                               2
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                  Case No.
                                                  Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 3 of 6



                                         1                ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                         2                                                    IV.

                                         3           At all relevant times, Defendant was signatory and bound to a written collective

                                         4   bargaining agreement with the Northern California District Council of Laborers (hereinafter

                                         5   “Union”), a labor organization within the meaning of section 301 of the Labor Management

                                         6   Relations Act (29 U.S.C. § 185). Defendant signed a Power of Attorney with Engineering &

                                         7   Utility Contractors Association (hereinafter “EUCA”), now doing business as United Contractors,

                                         8   and by virtue of such Power of Attorney, became subject to all the terms and conditions of the

                                         9   United Contractors/ Laborers Master Traffic Control & Highway Improvement Agreement for

                                    10       Northern California (hereinafter “Master Agreement” or “Agreement”). A true and correct copy

                                    11       of said Master Agreement is attached hereto as Exhibit "A" and a true and correct copy of the

                                    12       Power of Attorney is attached hereto as Exhibit "B", both of which are incorporated by reference

                                    13       herein. The Master Agreement by its terms incorporates the various Trust Agreements

                                    14       establishing each of the Trust Funds. By said Master Agreement, Employer promised that it

                                    15       would contribute and pay to Plaintiffs the hourly amounts required by said Agreements for each

                                    16       hour paid for or worked by any of its employees who performed any work covered by said

                                    17       Agreements, and that it would be subject to and bound by all of the terms.

                                    18                                                        V.

                                    19               The Agreements provide for prompt payments of all employer contributions to the various

                                    20       Trust Funds and provide for liquidated damages, not as a penalty but as a reasonable attempt to

                                    21       provide for payments to cover the damages incurred by the Trust Funds in the event of a breach

                                    22       by the employer where it would have been impracticable or extremely difficult to ascertain the

                                    23       losses to the Trust Funds. The Agreements also provide for the payment of interest on all

                                    24       delinquent contributions, attorneys’ fees, other collection costs, and for the audit of the signatory

                                    25       employer or employers’ books and records in order to permit the Plaintiffs to ascertain whether

                                    26       all fringe benefit contributions have been timely paid as required by the Agreements and law.

                                    27       //

                                    28       //
WEINBERG, ROGER &                                                                               3
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                  Case No.
                                                  Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 4 of 6



                                         1                                FIRST CLAIM FOR RELIEF
                                                                    (BREACH OF CONTRACT BASED ON AUDIT)
                                         2                                          VI.

                                         3           Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                         4                                                    VII.

                                         5           Pursuant to the Agreements, an audit of the books and records of Defendant for the period

                                         6   of October 2015 thru December 2017 was conducted, which revealed that fringe benefit

                                         7   contributions to the Trust Funds have not been submitted as required by said Agreements.

                                         8                                                   VIII.

                                         9           Demand has been made of Defendant for payment of the amounts determined to be due

                                    10       and owing pursuant to the audit. To date, Defendant has refused to pay such amounts and there is

                                    11       now due, owing and unpaid to Plaintiffs Trust Funds from Defendant, fringe benefits

                                    12       contributions in the amount of $194,274.47, liquidated damages and interest in the amount of at

                                    13       least $49,852.71 in relation to such unpaid contributions which have not been submitted to the

                                    14       Trust Funds as required by said Agreements.

                                    15                                                        IX.

                                    16               Plaintiffs are the intended third-party beneficiaries of the Master Agreement, but Trust

                                    17       Fund contribution delinquencies are excluded from the arbitration provisions of the Master

                                    18       Agreement.

                                    19                                                         X.

                                    20               Plaintiffs have complied with all conditions on their part to be performed under the terms

                                    21       of the applicable Agreements.

                                    22                                                        XI.

                                    23               Plaintiffs are entitled to reasonable attorneys’ fees, interest, and other reasonable expenses

                                    24       incurred in connection with this matter due to Defendant’s failure and refusal to pay all fringe

                                    25       benefit contributions due and owing pursuant to the terms of the applicable Agreements, and

                                    26       ERISA section 502(g)(2) (29 U.S.C. § 1132(g)(2)).

                                    27       //

                                    28       //
WEINBERG, ROGER &                                                                               4
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                  Case No.
                                                  Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 5 of 6



                                         1                                 SECOND CLAIM FOR RELIEF
                                                                  (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                         2                                           XII.
                                         3           Plaintiffs incorporate and reallege by reference all the allegations stated above.

                                         4                                                      XIII.

                                         5           Defendant has failed, neglected and refused to make timely fringe benefit contributions as

                                         6   required by the applicable Agreements, and have caused Plaintiffs actual damages in an amount

                                         7   to be proven at trial.

                                         8                                       THIRD CLAIM FOR RELIEF
                                                                                         (AUDIT)
                                         9                                                 XIV.
                                    10                    Plaintiffs incorporate and reallege by reference all the allegations stated above.

                                    11                                                          XV.

                                    12               Plaintiffs believe that additional amounts may be due and owing and also pray for an audit

                                    13       to determine same.

                                    14               WHEREFORE, Plaintiffs pray judgment against Defendant, Legend Theatrical, Inc., as

                                    15       follows:

                                    16               1.        That Defendant be ordered to pay contributions in the amount of $194,274.47,

                                    17       liquidated damages and interest in the amount of at lease $49,852.71 in relation to such unpaid

                                    18       contributions; based on the audit of Defendant’s books and records;

                                    19               2.        That Defendant be ordered to pay actual damages according to proof;

                                    20               3.        That Defendant be compelled to submit to an audit by Plaintiffs;

                                    21               4.        That this Court issue an Order permanently enjoining Defendant, for so long as it

                                    22       remains obligated to contribute to the Trust Funds, from failing to timely submit required monthly

                                    23       contributions reports and payments as required by the terms of the Agreements and ERISA

                                    24       sections 502(a)(3) and (g)(2), (29 U.S.C. § 1132(a)(3), (g)(2));

                                    25               5.        That Defendant be ordered to pay Plaintiffs’ attorneys’ fees;

                                    26               6.        That Defendant be ordered to pay costs of suit herein; and

                                    27       //

                                    28       //
WEINBERG, ROGER &                                                                                 5
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                  Case No.
                                               Case 4:19-cv-00677-KAW Document 1 Filed 02/06/19 Page 6 of 6



                                         1           7.       That the Court grants such further relief as this Court deems just and proper.

                                         2

                                         3
                                             Dated: February 6, 2019                         WEINBERG, ROGER & ROSENFELD
                                         4                                                   A Professional Corporation
                                         5                                                   /s/ Tracy L. Mainguy
                                                                                      By:    TRACY L. MAINGUY
                                         6                                                   Attorneys for Plaintiffs
                                             147016\1009117
                                         7

                                         8

                                         9

                                    10

                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &                                                                               6
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
